287 S.C. 167 (1985)
337 S.E.2d 208
The STATE, Appellant,
v.
Clifton McKNIGHT, Levan McKnight, Charles Montgomery, Jessie Doughty, Roscoe Pressley, and Edward Pressley, of whom Clifton McKnight, Levan McKnight, Charles Montgomery, and Roscoe Pressley Are Respondents.
Supreme Court of South Carolina.
October 22, 1985.


*168 ORDER

Oct. 22, 1985.
This appeal is from an order granting respondents' motion to suppress evidence that was seized pursuant to an allegedly defective search warrant. The State petitions for a writ of mandamus or supersedeas to allow admission of the evidence. The State asserts the suppression order significantly impairs the prosecution of its case. Because neither mandamus nor supersedeas is an appropriate form of relief in this case, we deny the State's petition.
We take this opportunity, however, to address respondents' contention that the suppression order is not directly appealable. A pre-trial order granting the suppression of evidence which significantly impairs the prosecution of a criminal case is directly appealable under S.C. Code Ann. § 14-3-330(2)(a) (1976). To the extent our opinion in State v. Thomas, 275 S.C. 274, 269 S.E. (2d) 768 (1980), is inconsistent with this view, it is overruled.
Accordingly, the trial in this case is stayed until a decision on the merits of the appeal.
It is so ordered.